EXHIBIT 10.1

2015 Senior Leadership Team

Award Agreement

for Long Term Incentive Compensation under the

Waste Management, Inc. 2014 Stock Incentive Plan

This Award Agreement (this “Agreement”) is entered into effective as of
February 25, 2015, (the “Grant Date”), by and between Waste Management, Inc., a
Delaware corporation (the “Company”) (together with its Subsidiaries and
Affiliates, “WM”), and you (“Employee”). At all times, the Awards under this
Agreement are subject to the terms and conditions of the Waste Management, Inc.
2014 Stock Incentive Plan (the “Plan”), this Agreement, and all applicable
administrative interpretations and practices. A copy of the Plan is available
online at http://visor.wm.com under the Legal tab. Once there, scroll to the
bottom of the Legal page, then choose Documents, Stock Incentive Plan and choose
“2014 Stock Incentive Plan.” A description of the Plan appears on the same page
under “2014 Stock Incentive Plan Prospectus” (the “Prospectus”). Please also see
the Company’s Form 10-K included in its most recent Annual Report, available on
the Investor Relations page of www.wm.com under Financial Reporting – Annual
Reports, for information about the Company. By executing this Agreement, you
consent to receipt of the Plan, the Prospectus, and the Annual Reports by
electronic access as set forth in this paragraph.

You must execute this Agreement in full, online in accordance with the
instructions below, prior to March 31, 2015, in order for this Agreement to
become effective. If you do not execute this Agreement by correctly following
the instructions below, this Agreement will be immediately and irrevocably
cancelled upon the lapse of the deadline.

Important Instructions for Executing this Agreement

If you have previously received a stock-based incentive award, simply log on to
www.mywmtotalrewards.com using your My WM Total Rewards user ID and password. If
you have forgotten your user ID or password, there are instructions on the site
to help you. Under the “My Compensation” section, click on the link to view your
grants at the website maintained by the third party stock administrator
appointed by the Company. Follow the online instructions and complete all of the
steps required to accept the award.

If you are a new Plan participant, you will receive a Benefit Access Mail email
directly from the third party stock administrator appointed by the Company. It
will provide a personalized link and instructions to a secure website which you
will use to create your account. When you have successfully created your
account, you will establish an Internet User Name and password. Follow the
online instructions and complete all of the steps required to accept the award.

Performance Share Units

 

1. PSU Grant. The Company grants to Employee a Performance Share Unit Award (a
“PSU Award”), as provided in the Notice of Long-Term Incentive Award dated
February 25, 2015 (the “Notice”). Each Performance Share Unit (“PSU”) is a
notational unit of measurement denominated in shares of common stock of the
Company, $.01 par value (“Common Stock”).

 

2. PSU Metrics.

 

  a.

The “Performance Period” for this PSU Award is the 36-month period beginning
January 1, 2015, and ending on December 31, 2017. Vesting and payout of your PSU
Award is based upon the level of achievement of the

 

1



--------------------------------------------------------------------------------

  Performance Goals that have been set by the Management Development and
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Performance Goals set by the Committee for your PSU Awards are
described in paragraph 3 below.

 

  b. The performance measure selected by the Committee to serve as the
Performance Goal for half (50%) of your Target PSU Award is Adjusted Free Cash
Flow (defined in paragraph 2.c. below). The performance measure selected by the
Committee to serve as the Performance Goal for the other half (50%) of your
Target PSU Award is Total Shareholder Return Relative to the S&P 500, or “TSR”
(as defined in paragraph 2.d. below). To determine the payout (if any) under
your PSU Award, the Committee will determine the level of the Performance Goal
reached (“Achievement”) and the corresponding payout percentage applicable to
each half of your Target PSU Award under paragraph 3 below. The Committee’s
determinations, and the related calculations, including the calculation of
Adjusted Free Cash Flow and TSR, are made by, and in the sole discretion of, the
Committee, and are final and not subject to appeal.

 

  c. Adjusted Free Cash Flow is the cash flow provided by operating activities
of WM for the Performance Period with the following adjustments:

 

  i. Capital expenditures for purposes of internal growth are excluded;

 

  ii. Payments related to costs (including legal costs) associated with labor
disruptions (e.g., strikes) and actual or potential multiemployer plan
withdrawal liability are excluded as expenditures required as a result of past
labor commitments combined with changing economic conditions of the present
business climate;

 

  iii. Strategic acquisition, restructuring, transformation and reorganization
costs are excluded in recognition of WM’s goals to increase customer and
business base while minimizing operating costs; and

 

  iv. Any other adjustment(s) that, solely in the Committee’s discretion, is
necessary to reflect management performance consistent with maximizing
shareholder value.

 

d. Total Shareholder Return Relative to the S&P 500 or “TSR” is the percentile
performance of the Company as compared to the other S&P 500 Companies for the
Performance Period. For these purposes:

 

  i. S&P 500 Companies means all of the entities listed on the Standard & Poor’s
500 Composite Index, including the Company, on the date which is 30 trading days
prior to the commencement of the Performance Period; provided however, that only
those entities that continue to trade throughout the Performance Period without
interruption on a National Exchange shall be included. For these purposes
“National Exchange” shall mean a securities exchange that has registered with
the SEC under Section 6 of the Securities Exchange Act of 1934.

 

  ii. Total Shareholder Return is the result of dividing (1) the sum of the
cumulative value of an entity’s dividends for the Performance Period, plus the
entity’s Ending Price, minus the Beginning Price, by (2) the Beginning Price.
For purposes of determining the cumulative value of an entity’s dividends during
the Performance Period, it will be assumed that all dividends declared and paid
with respect to a particular entity during the Performance Period were
reinvested in such entity at the ex-dividend date, using the closing price on
such date. The aggregate shares, or fractional shares thereof, that will be
assumed to be purchased as part of the reinvestment calculation will be
multiplied by the Ending Price to determine the cumulative value of an entity’s
dividends for the Performance Period. For these purposes:

 

  A. Price is the per share closing price, as reported by the Bloomberg L.P. (or
any other publicly available reporting service that the Committee may designate
from time to time) of a share or share equivalent on the applicable stock
exchange.

 

  B. Beginning Price is the average Price for the period of 20 trading days
immediately preceding the first day of the Performance Period.

 

  C. Ending Price is the average Price for the period of 20 trading days
immediately preceding and including the final day of the Performance Period.

 

  iii.

Relative TSR Percentile Rank is the percentile performance of the Company as
compared to the S&P 500 Companies. Relative TSR Percentile Rank is determined by
ranking the Company and all other S&P 500 Companies according to their
respective Total Shareholder Return for the Performance Period. The

 

2



--------------------------------------------------------------------------------

  ranking is in order from minimum to maximum, with the lowest performing entity
assigned a rank of one. The Company’s ranking is then divided by the total
number of entities within the S&P 500 Companies to get the Relative TSR
Percentile Rank.

 

3. PSU Payout Percentage.

 

  a. The Performance Goals are the levels of performance set by the Committee on
the Grant Date with respect to each measure of performance.

 

  b. The “Target PSU Award” for this Agreement is based on the target number of
PSUs granted by the Committee and announced in the Notice. If Achievement falls
between two levels of Achievement, the resulting payout percentage will be
straight–line interpolated (rounding to the nearest 0.1 percent) between the
payout percentages for those two levels of Achievement.

Achievement Levels and Corresponding Payouts for PSUs Dependent on Adjusted Cash
Flow Performance Measure

 

Level of Achievement

   Adjusted Free
Cash Flow Over the
Performance Period      Payout Percentage for the
applicable half of your
Target PSU Award

Threshold Performance (the minimum level of Achievement to qualify for any
payout of the Adjusted Free Cash Flow half of your Target PSU Award.)

   $ 3.533 billion       60% of Target PSU Award

Target Performance (the level of Achievement to qualify for 100% payout of the
Adjusted Free Cash Flow half of your Target PSU Award.)

   $ 3.833 billion       100% of Target PSU Award

Maximum Performance (the maximum level of Achievement that results in an
increased number of PSUs paid out under the Adjusted Free Cash Flow half of your
Target PSU Award.)

   $ 4.133 billion       200% of Target PSU Award

Achievement Levels and Corresponding Payouts for PSUs Dependant on TSR

 

Total Shareholder Return Relative to the S&P 500 over the Performance Period

Level of Achievement

   Relative TSR
Percentile Rank    Payout Percentage for the
applicable half of your Target
PSU Award

Threshold Performance (the minimum level of Achievement to qualify for any
payout of the TSR half of your Target PSU Award.)

   25th percentile    50% of Target PSU Award

Target Performance (the level of Achievement to qualify for 100% payout of the
TSR half of your Target PSU Award.)

   50th percentile    100% of Target PSU Award

Maximum Performance (the maximum level of Achievement that results in an
increased number of PSUs paid out under the TSR half of your Target PSU Award.)

   75th percentile    200% of Target PSU Award

 

4.

Timing and Form of Payment of PSU Award. After the close of the Performance
Period, the Committee will certify (with respect to each portion of your Target
PSU Award relating to the separate Performance Goals) Achievement and determine
the corresponding payout percentage of the PSU Award by multiplying the
applicable half of the PSU Award by the applicable payout percentage. The
results will sum to the total number of shares of Common Stock that you are
entitled to receive (the “PSU Awarded Shares”). Unless you have a valid Deferral
Election in place for your PSU Award (see paragraph 7 under “Important Award
Details” for further information on permitted deferrals),

 

3



--------------------------------------------------------------------------------

  the Company will deliver the PSU Awarded Shares and payment of the
corresponding Dividend Equivalents (as defined in paragraph 6 under “Important
Award Details”) as soon as administratively feasible (and no later than 60 days
after the end of the Performance Period) after the Committee’s certification and
determination.

Stock Options

 

1. Stock Option Grant. The Company grants to Employee a stock option award (the
“Stock Option Award”) for the number of shares (“Stock Options”) of Common Stock
provided in the Notice. This Stock Option Award grants Employee the right to
purchase shares of Common Stock at the Grant Price. The “Grant Price” is the
Fair Market Value (as defined in the Plan) of a share of Common Stock on the
Grant Date.

 

2. Term. Notwithstanding any other provisions of this Agreement, the maximum
term of the Stock Option Award is the 10th anniversary of the Grant Date.

 

3. Right to Exercise. Provided Employee remains employed by WM continuously
through the applicable exercise dates, the Stock Option Award is exercisable as
follows:

 

Exercise Date

   Cumulative Percentage of Stock
Option Award Exercisable  

Prior to the first anniversary of the Grant Date

     0 % 

On or after the first anniversary of the Grant Date

     25 % 

On or after the second anniversary of the Grant Date

     50 % 

On or after the third anniversary of the Grant Date

     100 % 

 

4. Manner of Exercise. In order to exercise all or a portion of the Stock Option
Award, Employee must contact (either by phone or online) the third-party stock
plan administrator designated by the Company and follow the procedures
established by the Company for exercising a Stock Option Award.

 

5. Payment of Grant Price. The Grant Price is payable in full to the Company
either (a) in cash or its equivalent; (b) by tendering previously acquired
shares of Common Stock held for at least six months and with an aggregate fair
market value at the time of exercise equal to the aggregate Grant Price; or
(c) a combination of (a) and (b). The Grant Price may also be paid by cashless
exercise through delivery of irrevocable instructions to a broker to promptly
deliver to the Company the amount of proceeds from a sale of shares having fair
market value equal to the Grant Price, provided that such instructions are
delivered by no later than the close of the New York Stock Exchange on the last
Trading Day prior to the 10th anniversary of the Grant Date. Payment by cashless
exercise shall not be considered to have occurred until the broker has issued
confirmation of the transaction. For these purposes, Trading Day means a day on
which the New York Stock Exchange is open for trading for its regular trading
sessions. In addition, upon written consent by the Committee, payment of the
Grant Price may be made by one or more of the following methods provided such
method does not result in a charge to earnings for financial statement purposes:
(d) by withholding shares of Common Stock that otherwise would be acquired, in a
manner prescribed by the Committee; or (e) by tendering other Awards payable to
Employee.

 

4



--------------------------------------------------------------------------------

Important Award Details

Your Awards under this Agreement are subject to important terms and conditions
set forth below. Please read them carefully and seek advice from your own legal
and tax advisors before executing this Agreement.

 

1. Termination of Employment Due to Death or Disability. Upon Termination of
Employment (defined in paragraph 5.c.ii. below) from WM by reason of Employee’s
death or disability (as determined by the Committee and within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and specifically Section 409A (a)(2)(C) (“Disability”)) or upon Employee’s
Disability prior to a Termination of Employment, Employee (or in the case of
Employee’s death, Employee’s beneficiary) shall be entitled to:

 

  a. receive the PSU Awarded Shares and related Dividend Equivalents that
Employee would have been entitled to under this Agreement if Employee had
remained employed until the last day of the Performance Period; and

 

  b. exercise all Stock Options outstanding under the Stock Option Award
(whether or not previously exercisable) for one year following Termination of
Employment. Provided however, if Employee was eligible for Retirement (as
defined in paragraph 2.c.i. below) at the time of his death or Disability, the
Stock Option Award will remain exercisable for three years following the date of
such Termination of Employment.

 

2. Involuntary Termination of Employment Without Cause by WM or Retirement by
Employee. In the event Employee is employed by a subsidiary of the Company that
is sold by the Company in a transaction (i) that would not constitute a Change
in Control of the Company within the meaning of paragraph 5.c.i. below, but
(ii) that would constitute a Change in Control of the subsidiary within the
meaning of paragraph 5.c.i. with the subsidiary substituted for Company
thereunder, such transaction shall be deemed to constitute an involuntary
Termination of Employment by WM without Cause for purposes of this paragraph 2
as of the effective date of such Transaction.

 

  a. PSU Award. Upon either an involuntary Termination of Employment by WM
without Cause (as defined in paragraph 5.c.iii. below) or Retirement (as defined
in paragraph 2.d.i. below), Employee shall be entitled to PSUs and related
Dividend Equivalents that Employee would have been entitled to under this
Agreement if Employee had remained employed until the last day of the
Performance Period multiplied by the fraction which has as its numerator the
total number of days that Employee was employed by WM during the Performance
Period and has as its denominator 1096.

 

  b. Stock Option Award.

 

  i. Involuntary Termination of Employment Without Cause or Resignation by
Employee. Upon an involuntary Termination of Employment without Cause by WM or a
Termination of Employment due to a voluntary resignation by Employee that is
accepted by WM, for a period of 90 days following such Termination of
Employment, Employee shall be entitled to exercise all of the Stock Options then
outstanding and exercisable under the Stock Option Award.

 

  ii. Retirement. Upon Employee’s Retirement, the Stock Option Award shall
continue to become exercisable under the applicable exercise schedule for three
years following Employee’s Retirement and once exercisable shall remain
exercisable for the three year period following Employee’s Retirement.

 

  c. For these purposes, the definitions below govern:

 

  i. Retirement means Termination of Employment due to the voluntary resignation
of employment by Employee, after Employee (1) has reached age 55 or greater;
(2) has a sum of age plus years of Service (as defined in paragraph ii. below)
with WM equal to 65 or greater; and (3) has completed at least 5 consecutive
full years of Service with WM during the 5 year period immediately preceding the
resignation.

 

  ii. Service is measured from Employee’s original date of hire by WM, except as
provided below. In the case of a break of employment by Employee from WM of one
year or more in length, Employee’s service before the break of employment is not
considered Service. Service with an entity acquired by WM is considered Service
so long as Employee remained continuously employed with such predecessor
company(ies) and WM. In the case of a break of employment between a predecessor
company and WM of any length, Employee’s Service shall be measured from the
original date of hire by WM and shall not include any service with any
predecessor company.

 

5



--------------------------------------------------------------------------------

3. Termination of Employment for Other Reasons.

 

  a. PSU Award in the Event of Involuntary Termination with Cause or Resignation
by Employee. Except as provided in paragraphs 1 and 2 above and 5 below,
Employee must be an employee of WM continuously from the Grant Date through the
close of business on last day of the Performance Period to be entitled to
receive payment of any PSU Award. Upon Termination of Employment on or before
December 31, 2017, for any reason other than termination that would qualify
Employee for payout under paragraphs 1 and 2 above and 5 below, Employee shall
immediately forfeit the PSU Award and any related Dividend Equivalents without
payment of any consideration by WM.

 

  b. Stock Option Award in the Event of Involuntary Termination with Cause. Upon
Termination of Employment by WM with Cause, Employee shall forfeit all Stock
Options under the Stock Option Award, whether or not exercisable, without the
payment of any consideration by WM.

 

4. Repayment of Award in the Event of Misconduct.

 

  a. Overriding any other inconsistent terms of this Agreement, if the
Committee, in its sole discretion, determines that Employee either engaged in or
benefited from Misconduct (as defined below), then, to the fullest extent
permitted by law, Employee shall refund and pay to WM any Common Stock and/or
amounts (including Dividend Equivalents), plus interest, received by Employee
under this Agreement. Misconduct means any act or failure to act by any employee
of WM that (x) caused or was intended to cause a violation of WM’s policies,
generally accepted accounting principles or any applicable laws in effect at the
time of the act or failure to act in question and that (y) materially increased
the value of the payment or Award received by Employee under this Agreement. The
Committee may, in its sole discretion, delegate the determination of Misconduct
to an independent third party (either a law firm or an accounting firm,
hereinafter referred to as Independent Third Party) appointed by the Committee.

 

  b. Following a determination of Misconduct by Employee, Employee may dispute
such determination pursuant to binding arbitration as set forth in paragraph 18
under “General Terms” provided, however, that if Employee is determined to have
benefited from, but not engaged in, Misconduct, Employee will have no right to
dispute such determination and such determination shall be conclusive and
binding.

 

  c. WM must initiate recovery pursuant to this paragraph 4 by the earliest of
(i) one year after discovery of alleged Misconduct, or (ii) the second
anniversary of Employee’s Termination of Employment.

 

  d. The provisions of this paragraph 4, without any implication as to any other
provision of this Agreement, shall survive the expiration or termination of this
Agreement and Employee’s employment.

 

5. Acceleration upon Change in Control. Overriding any other inconsistent terms
of this Agreement:

 

  a. PSU Award. If there is a Change in Control (as defined in paragraph d.i.
below) before the close of the Performance Period, Employee is entitled to
receive both i. and ii., as follows:

 

  i. For each half of the PSU Award, the result of an equation with a numerator
of

 

  (x)

the respective number of PSUs Employee would have otherwise received based upon
achievement of the applicable Performance Goal after reducing the Performance
Period so that it ends on the last day of the quarter preceding the Change in
Control (the “Early Measurement

 

6



--------------------------------------------------------------------------------

  Date”) and, for the Adjusted Free Cash Flow half of the PSU Award, after
adjusting the Threshold, Target and Maximum Achievement Levels to reflect
budgeted performance in the shorter Performance Period, multiplied by

 

  (y) the number of days occurring between the beginning of the Performance
Period and the Early Measurement date;

 

 

and, a denominator of 1096.

Payout of the PSUs shall be an immediate cash payment equal to the number of
PSUs earned under this paragraph 5.a. multiplied by the closing stock price of
the Common Stock on the Early Measurement Date and will be accompanied by a cash
payment of the associated Dividend Equivalents through the Early Measurement
Date; and

 

  ii. As a substitute award for the lost opportunity to continue to earn PSUs
for the entire length of the original Performance Period:

 

  1. If the successor entity is a publicly traded company as of the Early
Measurement Date, an award of restricted stock units in the successor entity
equal to the number of shares of common stock of the successor entity that could
have been purchased on the Early Measurement Date with an amount of cash equal
to the quotient obtained from the following equation:

TAP X (1096 – EMD) x CP

1096

where

TAP is the number of PSUs represented by the Target PSU Award

EMD is the number of days occurring from the Grant Date to the Early Measurement
Date and

CP is the closing price of a share of Common Stock of the Company on the Early
Measurement Date.

Any restricted stock units in the successor entity awarded under this paragraph
5.a.ii.1. will vest completely on December 31, 2017, provided that Employee
remains continuously employed with the successor entity until then. Provided
however, in the event of Employee’s involuntary Termination of Employment
without Cause during the Window Period (as defined in paragraph d.iv. below),
Employee shall become immediately vested in full in the restricted stock units
in the successor entity awarded pursuant to this paragraph 5.a.ii.1.

 

  2. If the successor entity is not a publicly traded company as of the Early
Measurement Date, an amount of cash equal to the quotient obtained from the
equation in paragraph 5.a.ii.1. above.

Any cash payment awarded under this paragraph 5.a.ii.2. will be paid to Employee
as soon as administratively feasible (and no later than 60 days) following
December 31, 2017, provided that Employee remains continuously employed with the
successor entity until such date. Provided however, in the event of Employee’s
Termination of Employment without Cause during the Window Period, Employee shall
be paid such cash payment by the successor entity at such time.

 

  3. Employee further agrees that, in consideration of this award, the equations
detailed in this paragraph 5.a. shall be substituted in full for the corollary
provisions in each prior award of performance share units previously granted to
Employee by WM.

 

7



--------------------------------------------------------------------------------

  b. Stock Option Award. In the event of Employee’s involuntary Termination of
Employment without Cause or Termination of Employment due to a resignation by
Employee for Good Reason that, in either case, occurs on or before the second
anniversary of a Change in Control, the Stock Option Award shall become
exercisable immediately (whether or not previously exercisable) and shall remain
exercisable for the three year period following such Termination of Employment.
For this purpose, “Good Reason” has the same meaning determined by Employee’s
written employment agreement in effect on the Grant Date. In the event there is
no such agreement or definition, then Good Reason means the initial existence of
one or more of the following conditions, arising without the consent of the
Employee: (1) a material diminution in Employee’s base compensation; (2) a
material diminution in Employee’s authority, duties, or responsibilities, so as
to effectively cause Employee to no longer be performing the duties of his
position; (3) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Employee is required to report.

 

  c. The following terms shall have the meanings set forth below for purposes of
this Agreement:

 

  i. Change in Control means the first to occur of any of the following:

 

  1. any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

 

  2. any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

 

  3. the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, at the Grant Date,
constitute the Board of Directors of the Company (the “Board”) and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
a majority of the directors before the date of such appointment or election or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

  4. the stockholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is actually commenced or there is consummated
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect), other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. For purposes hereof, a “sale or other
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to such sale.

 

8



--------------------------------------------------------------------------------

For purposes of this definition, the following terms shall have the following
meanings:

(A) “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time; and

(B) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock.

 

  ii. Termination of Employment means the termination of Employee’s employment
with WM as determined by the Committee and shall be interpreted, for purposes of
this Agreement, consistent with the meaning of the term “separation from
service” in Section 409A(a)(2)(A)(i). Temporary absences from employment because
of illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates will not be considered a Termination of Employment.
Any question as to whether and when there has been a Termination of Employment,
and the cause of such termination, shall be determined by and in the sole
discretion of the Committee and such determination shall be final.

 

  iii. Cause means any of the following: (1) willful or deliberate and continual
refusal to materially perform Employee’s duties reasonably requested by WM after
receipt of written notice to Employee of such failure to perform, specifying
such failure (other than as a result of Employee’s sickness, illness, injury,
death or disability) and Employee fails to cure such nonperformance within ten
(10) days of receipt of said written notice; (2) breach of any statutory or
common law duty of loyalty to WM; (3) Employee has been convicted of, or pleaded
nolo contendre to, any felony; (4) Employee willfully or intentionally caused
material injury to WM, its property, or its assets; (5) Employee disclosed to
unauthorized person(s) proprietary or confidential information of WM that causes
a material injury to WM; (6) any material violation or a repeated and willful
violation of WM’s policies or procedures, including but not limited to, WM’s
Code of Business Conduct and Ethics (or any successor policy) then in effect.

 

  iv. Window Period means the period beginning on the date occurring six
(6) months immediately prior to the date on which a Change in Control first
occurs and ending on the second anniversary of the date on which a Change in
Control occurs.

 

6. Dividend Equivalents on PSUs. Dividend Equivalents mean an amount of cash
equal to all dividends and distributions (or their economic equivalent) that are
payable by the Company on one share of Common Stock to the stockholders of
record. The Company will pay Dividend Equivalents with respect to the PSUs when
(i) the Performance Period has ended; (ii) Employee has vested in the Award; and
(iii) the PSU Awarded Shares have been certified by the Committee based on
actual Achievement during the Performance Period (or otherwise determined
pursuant to paragraph 5.a.i. above). As soon as administratively feasible after
these events, the Company will pay Employee a lump-sum cash amount for PSU Award
Dividend Equivalents based on the number of PSU Awarded Shares multiplied by the
per share quarterly dividend payments made to stockholders of the Company’s
Common Stock during the Performance Period (without any interest or
compounding). Any accumulated and unpaid Dividend Equivalents attributable to
PSUs that are cancelled or forfeited will not be paid and are immediately
forfeited upon cancellation of the PSUs.

 

7. Deferral Elections.

 

  a.

The Committee may establish procedures for Employee to elect to defer, until a
time or times later than the vesting of PSU Awards, receipt of all or a portion
of the shares of Common Stock deliverable under the Awards. Any such deferral
election (“Deferral Election”) must be under the terms and conditions determined
in the sole

 

9



--------------------------------------------------------------------------------

  discretion of the Committee (or its designee) and the Waste Management, Inc.
409A Deferral Savings Plan, As Amended and Restated Effective January 1, 2014
(the “WM 409A Plan”). The Committee further retains the authority and discretion
to modify and/or terminate existing Deferral Elections, procedures and
distribution options. Common Stock subject to a Deferral Election does not
confer any shareholder rights to Employee unless and until the date the deferral
expires and certificates representing such shares are delivered to Employee.

 

  b. No deferrals of Dividend Equivalents are permitted. In the event shares of
Common Stock received upon vesting of PSU Awards are deferred pursuant to a
valid Deferral Election, then the Company will pay Dividend Equivalents to
Employee in cash on such deferred shares of Common Stock, as soon as
administratively feasible following the payment of such dividends to
stockholders of record.

 

  c. If the Committee permits deferral of the PSU Awards under this Agreement,
then each provision of this Agreement shall be interpreted to permit deferral
only (i) in accordance with the terms of the WM 409A Plan and (ii) as allowed in
compliance with Section 409A. Any provision that would conflict with such
requirements is not valid or enforceable. Employee acknowledges, without
limitation, and consents that the application of Section 409A to this Agreement
may require additional delay of payments otherwise payable under this Agreement
or the WM 409A Plan. Employee and the Company agree to execute any instruments
and take any action as reasonably may be necessary to comply with Section 409A.

General Terms

 

1. Restrictions on Transfer.

 

  a. Absent prior written consent of the Committee, Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, other than pursuant to a
domestic relations order; provided, however, that the transfer of any shares of
Common Stock issued under the Awards shall not be restricted by virtue of this
Agreement once such shares have been paid out.

 

  b. Consistent with paragraph 1.a. above and except as provided in paragraph 3.
below, no right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his Beneficiary shall attempt
to transfer, anticipate, alienate, assign, sell, pledge, encumber or charge any
right or benefit hereunder (other than pursuant to a domestic relations order),
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution sequestration, or any other form of process or involuntary
lien or seizure, then such attempt shall have no effect and shall be void.

 

2. Fractional Shares. No fractional shares of Common Stock will be issued under
the Plan.

 

3. Beneficiary Designation. Employee may designate a beneficiary or
beneficiaries (the “Beneficiary”) to whom the Awards under this Agreement will
pass upon Employee’s death and may change such designation from time to time by
filing a written designation of beneficiary on such form as may be prescribed by
WM, provided that no such designation shall be effective until properly filed
with WM according to established administrative procedures. Employee may change
his or her Beneficiary without the consent of any prior Beneficiary by filing a
new designation with WM; provided that no such designation shall be effective
prior to receipt by WM according to established administrative procedures.
Following Employee’s death, the Awards under this Agreement will pass to the
designated Beneficiary and such person shall be deemed to be Employee for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive Employee’s death, the
Awards under this Agreement shall pass by will or, if none, then by the laws of
descent and distribution.

 

10



--------------------------------------------------------------------------------

4. Withholding Tax. Employee agrees that Employee is responsible for federal,
state and local tax consequences associated with the Awards (and any associated
Dividend Equivalents) under this Agreement. Upon the occurrence of a taxable
event with respect to any Award under this Agreement, Employee shall deliver to
WM at such time, such amount of money or shares of Common Stock earned or owned
by Employee, at Employee’s election, as WM may require to meet its obligation
under applicable tax laws or regulations, and, if Employee fails to do so, WM is
authorized to withhold from any shares of Common Stock deliverable to Employee,
cash, or other form of remuneration then or thereafter payable to Employee, any
tax required to be withheld.

 

5. Compliance with Securities Laws. WM is not required to deliver any shares of
Common Stock under this Agreement, if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations. Prior to the
issuance of any shares, WM may require Employee (or Employee’s legal
representative upon Employee’s death or disability) to enter into such written
representations, warranties and agreements as WM may reasonably request in order
to comply with applicable laws, including an agreement (in such form as the
Committee may specify) under which Employee represents that the shares of Common
Stock acquired under an Award are being acquired for investment and not with a
view to sale or distribution.

Further, WM may postpone issuing and/or delivering any Common Stock for so long
as WM, in its complete and sole discretion, reasonably determines is necessary
to satisfy any of the following conditions: (a) the Company completing or
amending any securities registration or qualification of the Common Stock,
(b) receipt of proof satisfactory to WM that a person seeking to exercise the
Award after the Employee’s death is entitled to do so; (c) establishment of
Employee’s compliance with any necessary representations or terms and conditions
of the Plan or this Agreement, or (d) compliance with any federal, state, or
local tax withholding obligations.

 

6. Employee to Have no Rights as a Stockholder. Employee shall have no rights as
a stockholder with respect to any shares of Common Stock subject to this Award
prior to the date on which Employee is recorded as the holder of such shares of
Common Stock on the records of the Company, including no right to dividends
declared on the Common Stock underlying the Award. Notwithstanding the
foregoing, Dividend Equivalents shall be paid to Employee in accordance with and
subject to the terms of paragraph 6 “Important Award Details.”

 

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by Employee, WM and their respective permitted successors or
assigns (including personal representatives, heirs and legatees), except that
Employee may not assign any rights or obligations under this Agreement except to
the extent, and in the manner, expressly permitted herein. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that WM would be required to perform it
if no such succession had taken place, except as otherwise expressly provided in
paragraph 5.b. under “Important Award Details.”

 

8. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

 

  a. give Employee any right to be awarded any further Awards other than in the
sole discretion of the Committee;

 

  b. give Employee or any other person any interest in any fund or in any
specified asset or assets of WM (other than the Awards made by this Agreement,
the related Dividend Equivalents awarded under this Agreement, and any Common
Stock issuable under the terms and conditions of such Awards); or

 

  c. confer upon Employee the right to continue in the employment or service of
WM.

 

11



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.

 

10. Severability/Entire Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

  a. Employee understands and agrees that the Awards granted under this
Agreement are granted under the authority of the Plan and these Awards and this
Agreement are in all ways governed by the terms and conditions of the Plan and
its administrative practices and interpretations. Any inconsistency between the
Agreement and the Plan shall be resolved in favor of the Plan. Employee also
agrees the terms and conditions of the Plan, this Agreement and related
administrative practices and interpretations control, even if there is a
conflict with any other terms and conditions in any employment agreement or in
any prior awards.

 

  b. Employee understands and agrees that he or she is to consult with and rely
upon only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the awards made under this
Agreement.

 

  c. Except as provided in paragraph 14 below, this Agreement may not be amended
except in writing (including by electronic writing) signed by all the parties to
this Agreement (or their respective successors and legal representatives). The
captions are not a part of the Agreement and for that reason shall have no force
or effect.

 

11. No Waiver. In the event the Employee or WM fails to insist on strict
compliance with any term or condition of this Agreement or fails to assert any
right under this Agreement, such failure is not a waiver of that term, condition
or right.

 

12. Covenant Requirement Essential Part of Award. An overriding condition (even
if any other provision of the Plan and this Agreement are conflicting) for
Employee to receive any benefit from or payment of any Award under this
Agreement, is that Employee must also have entered into an agreement containing
restrictive covenants concerning limitations on Employee’s behavior following
termination of employment that is satisfactory to WM.

 

13. Definitions. If not defined in this Agreement, capitalized terms have the
meanings set forth in the Plan.

 

14. Compliance with Section 409A. Both WM and Employee intend that this
Agreement not result in unfavorable tax consequences to Employee under
Section 409A. Accordingly, Employee consents to any amendment of this Agreement
WM may reasonably make consistent to achieve that intention and WM may,
disregarding any other provision in this Agreement to the contrary, unilaterally
execute such amendment to this Agreement. WM shall promptly provide, or make
available to, Employee a copy of any such amendment. WM agrees to make any such
amendments to preserve the intended benefits to the Employee to the maximum
extent possible. This paragraph does not create an obligation on the part of WM
to modify this Agreement and does not guarantee that the amounts or benefits
owed under the Agreement will not be subject to interest and penalties under
Section 409A. Each cash and/or stock payment and/or benefit provided under the
Plan and this Agreement and/or pursuant to the terms of WM’s benefit plans,
programs and policies shall be considered a separate payment for purposes of
Section 409A. Notwithstanding the foregoing, it is intended that Stock Option
Awards not be subject to Section 409A.

 

15.

Use of Personal Data. Employee agrees to the collection, use, processing and
transfer of certain personal data, including name, salary, nationality, job
title, position, social security number (or other tax identification number) and
details of all past Awards and current Awards outstanding under the Plan
(“Data”), for the purpose of managing and administering the Plan. Employee is
not obliged to consent to such collection, use, processing and transfer of
personal data, but a refusal to provide such consent may affect the ability to
participate in the Plan. WM may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
throughout the world. Employee

 

12



--------------------------------------------------------------------------------

  authorizes these various recipients of Data to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan. Employee may, at any time,
review Data with respect to Employee and require any necessary amendments to
such Data. Employee may withdraw his or her consent to use Data herein by
notifying WM in writing (according to the provisions of paragraph 16 below);
however, Employee understands that by withdrawing his or her consent to use
Data, Employee may affect his or her ability to participate in the Plan.

 

16. Notices. Any notice given by one party under this Agreement to the other
shall be in writing and may be delivered personally or by mail, postage prepaid,
addressed to the Secretary of the Company, at its then corporate headquarters,
and Employee at Employee’s address as shown on WM’s records, or to such other
address as Employee, by notice to the Company, may designate in writing from
time to time.

 

17. Electronic Delivery. WM may, in its sole discretion, deliver any documents
related to the Awards under this Agreement, the Plan, and/or the WM 409A Plan,
by electronic means or request Employee’s consent to participate in the
administration of this Agreement, the Plan, and/or the WM 409A Plan by
electronic means. Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by WM or another third party
designated by WM.

 

18. Binding Arbitration. Except as otherwise specifically provided herein, the
Committee’s findings, calculations and determinations under this Agreement are
made in the sole discretion of the Committee, and Employee expressly agrees that
such determinations shall be final and not subject to dispute. In the event,
however, that Employee has a right to dispute a matter hereunder (including, but
not limited to the right to dispute set forth in paragraph 4 under “Important
Award Details”), the Company and Employee agree that such dispute shall be
settled exclusively by final and binding arbitration, as governed by the Federal
Arbitration Act (9 U.S.C. 1 et seq.). The arbitration proceeding, including the
rendering of an award, if any, shall be administered by JAMS pursuant to its
Employment Arbitration Rules and Procedures, which may be found on the JAMS
Website www.jamsadr.com. All expenses associated with the arbitration shall be
borne by WM; provided however, that such arbitration expenses will not include
attorney fees incurred by the respective parties. Judgment on any arbitration
award may be entered in any court having jurisdiction.

 

19. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

Execution

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized and Employee has executed this
Agreement, effective as of February 25, 2015.

 

WASTE MANAGEMENT, INC.

 

 

Mark Schwartz Employee Accepted by Electronic Confirmation

February     , 2015

Date

 

13